STONE, C. J.
— The demand sought to be reached by the process of garnishment is not such a claim as the debtor, the defendant in this garnishment proceeding, could recover from the garnishee in debt, or indebitatus assumpsit. The gar*432niC ee was, therefore, rightly discharged- — Nat. Com. Bank v. Miller, 77 Ala. 168; Henderson v. Ala. Gold Life Ins. Co., 72 Ala. 32; Godden v. Pierson, 42 Ala. 370; Teague v. LeGrand, 85 Ala. 493.
Furthermore, the property, which the garnishee’s answer disclosed heffiad in his possession, were cheques, or choses in action, which are not subjects of garnishment. — Levisohn v. Waganer, 76 Ala. 412; Marston v. Carr, 16 Ala. 332; Jones v. Morris, 2 Ala. 528; Drake on Attachments, § 481, note 6.
These views render unnecessary a consideration of the rulings on the evidence. If there was error therein, it was error without injury. ■
Affirmed.